DETAILED ACTION
The communication dated 2/23/2021 has been entered and fully considered.
Claim 23 was amended. Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 11-17, filed 1/6/2021, with respect to claims 1-6, 12, 17, and 19-23 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-6, 12, 17, and 19-23 have been withdrawn.
Applicant’s arguments, see page 17, filed 1/6/2021, with respect to claims 7-11, 13-16, and 18 have been fully considered and are persuasive.  The dependency objections of claims 7-11, 13-16, and 18 have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Oh U.S. Publication 2008/0282490 and Lee U.S. Publication 2001/0027586, the closest prior art, differ from the instant claims in failing to teach a water tank mounted on an upper side of the nozzle housing and configured to store water, wherein the water tank is separable from the nozzle housing, wherein a first portion of a bottom wall of the water tank is recessed to surround the driving device that protrudes upward. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction brush taught by Oh and Lee as claimed.
Claims 2-22 are allowed as they are dependent upon allowed claim 1.
As for claim 23, Oh U.S. Publication 2008/0282490 and Lee U.S. Publication 2001/0027586, the closest prior art, differ from the instant claims in failing to teach a second bottom wall positioned higher than the first bottom wall, wherein the second bottom wall is positioned so as to overlap above a protruding portion of the driving unit cover and is recessed to surround the protruding portion of the driving unit cover. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction brush taught by Oh and Lee as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711